Case 5:21-mc-80171-VKD Document 11-9 Filed 07/21/21 Page 1 of 10




                     Exhibit B
                    Case 5:21-mc-80171-VKD Document 11-9 Filed 07/21/21 Page 2 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                     Eastern DistrictDistrict
                                                      __________      of Texasof -__________
                                                                                   Marshall Division

                            KAIFI LLC                                         )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 2:20-cv-281 (JRG)
                  T-MOBILE US, INC., et al                                    )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                               Apple, Inc., 1 Infinite Loop, Cupertino, CA 95014

                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place: Attorney Service of San Francisco, 601 Van Ness Ave.,                           Date and Time:
          Ste. J, San Francisco, CA 94102 or via FTP, DropBox,                                               02/22/2021 9:00 am
          ShareFile or other electronic format

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/01/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                              /s/ Robert Christopher Bunt
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)     KAIFI LLC
                                                                        , who issues or requests this subpoena, are:
Robert Christopher Bunt, 100 E. Ferguson, Ste. 418, Tyler, TX 75702 (903-531-3535); rcbunt@pbatyler.com

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 5:21-mc-80171-VKD Document 11-9 Filed 07/21/21 Page 3 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 2:20-cv-281 (JRG)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                              Reset
                     Case 5:21-mc-80171-VKD Document 11-9 Filed 07/21/21 Page 4 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 5:21-mc-80171-VKD Document 11-9 Filed 07/21/21 Page 5 of 10




                                          SCHEDULE A

              SUBJECTS OF DOCUMENTS TO PRODUCE PURSUANT TO
                          SUBPOENA TO APPLE, INC.

       Plaintiff KAIFI LLC (“KAIFI”) requests that the subpoenaed party, Apple, Inc.

(“Apple”), produce all documents and things responsive to the following document requests

within the time specified in the Subpoena to which this Schedule A is attached, in accordance

with the definitions and instructions herein.

                                          DEFINITIONS

       The following terms and phrases are to be given the definitions set forth below.

Notwithstanding any of the definitions below, each word, term, or phrase used in this Schedule A

is intended, and shall be construed, to have the broadest permissible meaning under the Federal

Rules of Civil Procedure.

      1.       “You” and “Your” shall mean and include the subpoenaed Person, its current and

former parents, subsidiaries, affiliates, predecessors, successors, employees, managers, officers,

directors, partners, agents, representatives, attorneys, anyone acting or purporting to act on its

behalf or under its control, and any other Person from whom the subpoenaed Person has the right

to obtain documents and tangible things responsive to this Subpoena.

      2.       “Plaintiff” and “KAIFI” shall mean KAIFI LLC, any present or former officer,

director, employee, agent, attorney, or other representative acting on their behalf, and shall

include any predecessor, successor, parent, controlled, subsidiary or affiliated companies, and

any person or company assisting by agreement or otherwise in this lawsuit, and their agents,

officers, employees, representatives, and attorneys.

      3.       “Defendants” and “T-Mobile” shall mean T-Mobile US, Inc. (“T-Mobile US”);

Layer3 TV, Inc. ("Layer 3 TV"); L3TV Dallas Cable System, LLC ("L3TV Dallas");




                                                  1
          Case 5:21-mc-80171-VKD Document 11-9 Filed 07/21/21 Page 6 of 10




MetroPCS Texas, LLC ("MetroPCS Texas"); T-Mobile License LLC ("T-Mobile License"); T-

Mobile USA, Inc. ("T-Mobile USA"); T-Mobile West LLC ("T-Mobile West"); T-Mobile West

Tower LLC ("T-Mobile Tower"); IBSV LLC ("IBSV"); Theory Mobile, Inc. ("Theory"); T-

Mobile PCS Holdings LLC ("T-Mobile PCS"); T-Mobile Resources Corporation ("T-Mobile

Resources"); and T-Mobile Subsidiary IV Corporation ("Subsidiary IV"), their employees,

officers, attorneys, agents or representatives, and all persons acting or purporting to act on their

behalf.

      4.          The “ʼ728 Patent” and “Patent-in-Suit” shall mean U.S. Patent No. 6,922,728.

      5.          “Related Patent” shall mean any parent or other ancestral U.S. or foreign patent or

application related or claiming prior in any way to the identified patent, including but not limited

to any continuation, continuation-in-part, divisional, file-wrapper continuation, reexamination

proceeding, reissue, abandoned application, foreign counterpart application, or resulting issued

patent thereof.

      6.          The term “Lawsuit” shall mean the patent infringement litigation captioned KAIFI

LLC v. T-Mobile US, Inc., et al., Case No. 2:20-cv-281-JRG, pending in the United States

District Court Eastern District of Texas, Marshall Division.

      7.          The term “Person” or “Persons” shall include both natural persons and corporate

or other businesses entities, and the acts and knowledge of that person are defined to include the

acts and knowledge of that person’s officers, directors, members, employees, representatives,

servants, agents, and attorneys.

      8.          “Third Party” means a person other than Plaintiff or Defendants.

      9.          The term “Document” is synonymous in meaning and equal in scope to the usage

of this term in Federal Rule of Civil Procedure 34(a), including any current or future




                                                   2
       Case 5:21-mc-80171-VKD Document 11-9 Filed 07/21/21 Page 7 of 10




amendments to Rule 34(a).

      10.      “Communication” and “Communications” refer to the exchange of information

between any Person or entity by or through any mode or medium including, but not limited to,

the spoken word, written or electronic correspondence, face-to-face meetings, and/or conveying

information through third persons.

      11.      The term “Thing” refers to any physical object or tangible item other than a

Document, including without limitation models, prototypes, computers, and commercially

salable products.

      12.      The term “regarding” is used in its broadest customary sense and, by way of

example without limitation, includes: analyzing, annotating, arising out of, commenting on,

comprising, concerning, constituting, containing, demonstrating, describing, discussing,

evidencing, identifying, interpreting, mentioning, recording, referring to, reflecting, relating to,

reporting on, setting forth, stating, summarizing, and/or otherwise pertaining to the subject

matter identified. Furthermore, a Document “regarding” a particular subject includes, without

limitation, documents regarding the preparation of other documents and document drafts.

      13.      The terms “all” and “each” shall be construed to include all and each.

      14.      The term “and” or “or” shall be construed disjunctively or conjunctively as

necessary in order to bring within the scope of the request all documents that might otherwise be

construed to be outside its scope.

      15.      The use of the singular form of any word should be construed as also including

the plural, and the use of the plural form should be construed as also including the singular as

necessary in order to bring within the scope of the request all documents that might otherwise be

construed to be outside its scope.




                                                  3
       Case 5:21-mc-80171-VKD Document 11-9 Filed 07/21/21 Page 8 of 10




                                  GENERAL INSTRUCTIONS

       A.      Consult Federal Rule of Civil Procedure 45(e)(1) and (2), which appears on the

last page of this Subpoena, for a description of Your obligation to produce Documents and

Things in response to this subpoena.

       B.      Pursuant to Rule 45(e)(2), information may be withheld from production under a

claim that it is privileged or subject to protection as trial-preparation material so long as the

information withheld is properly identified and described, so as to enable Defendants to evaluate

the claim of privilege or protection. If any Documents, Things, or portions thereof requested by

this subpoena are withheld from production on the basis of a claim or privilege or trial-

preparation protection, You must prepare and deliver to Defendants a privilege log identifying

each withheld Document, Thing, or portion thereof by: (i) the type (e.g., letter, memorandum,

agreement), date, and general subject matter of the information; (ii) name(s) and address(es) of

the present custodian(s); (iii) names and addresses of the author(s), recipient(s), and any other

person(s) to whom the information was disclosed; and (iv) a detailed description of the grounds

upon which the information is being withheld from production.

       C.      Each document request must be complied with fully and completely, unless it is

objected to in good faith, in which event the reason(s) for the objection must be stated in detail.

If any objection pertains only to a portion of a document request, the objection must be stated to

that portion only and the remainder of the request must be responded to as fully and completely

as possible.

       D.      Pursuant to Rule 45(e)(1), Documents produced in response to this subpoena must

be produced as they are kept in the ordinary course of business, or must be organized and labeled

to correspond to the categories identified in this subpoena. For example, a Document that is part

of a file, docket, or grouping should be physically produced together with all other Documents



                                                   4
       Case 5:21-mc-80171-VKD Document 11-9 Filed 07/21/21 Page 9 of 10




from that file, docket, or grouping responsive to the request, in the same order and manner as the

original. As another example, a Document that is stapled, clipped, or otherwise bound should be

produced in the same manner as the original. Documents that are attached in the ordinary course

of business shall not be separated or disassembled.

       E.       Each requested Document shall be produced in its entirety without deletions or

excisions. If a Document responsive to any request cannot be produced in its entirety, it shall be

produced to the extent possible with an explanation stating why production of the remainder is

not possible.

       F.       In accordance with the provisions of the Protective Order in this Lawsuit, attached

hereto as Exhibit 1, You may designate produced Documents or Things as “CONFIDENTIAL” or

“RESTRICTED — ATTORNEYS’ EYES ONLY,” and the designated materials will be treated

accordingly. The use of all Documents and Things produced by You pursuant to this subpoena

is governed by the attached Protective Order.

                                   DOCUMENT REQUESTS

      1.        All Documents and Things relating to any product or technology requirements

that T-Mobile requires or requests that Apple provide on its devices relating to WiFi calling,

WiFI handoff, or offloading, etc. between cellular and WiFi networks.

      2.        All Documents and Things relating to any standards or certifications that T-

Mobile requires Apple to support on its mobile devices relating to WiFi calling, WiFI handoff, or

offloading, etc. between cellular and WiFi networks.

      3.        All communications between Apple and T-Mobile relating to WiFi calling, WiFI

handoff, or offloading, etc. between cellular and WiFi networks.

      4.        All Documents and Things discussing KAIFI, Dong-Ho Cho, US Patent No.

6,922,728 or any application or foreign counterpart of the patent in suit.



                                                 5
Case 5:21-mc-80171-VKD Document 11-9 Filed 07/21/21 Page 10 of 10




5.    All agreements with T-Mobile relating to the foregoing.




                                      6
